     Case 2:19-cv-07296-FMO-SS Document 15 Filed 05/29/20 Page 1 of 1 Page ID #:90



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   VINCENT MLODINOFF,                        )   Case No. CV 19-7296 FMO (SSx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   USAA GENERAL INDEMNITY                    )
     COMPANY,                                  )
15                                             )
                        Defendant.             )
16                                             )
                                               )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19

20   Dated this 29th day of May, 2020.

21                                                                  /s/
                                                              Fernando M. Olguin
22                                                        United States District Judge

23

24

25

26

27

28
